747 N.W.2d 287 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Lavelle Wesley SEARCY, Defendant-Appellant.
Docket Nos. 135697, 135698. COA Nos. 282489, 282491.
Supreme Court of Michigan.
April 28, 2008.
On order of the Court, the application for leave to appeal the January 14, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court. The motion to appoint counsel is DENIED as moot.
MARILYN J. KELLY, J., would grant leave to appeal for the reasons set forth in her dissenting statement in People v. Conway, 474 Mich. 1140, 716 N.W.2d 554 (2006).